UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02277 Value Line Income And Growth Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 9/30/11 is included with this Form. Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) September 30, 2011 Shares Value COMMON STOCKS (60.7%) CONSUMER DISCRETIONARY (5.6%) Brinker International, Inc. $ Comcast Corp. Class A DIRECTV Class A * DISH Network Corp. Class A * Genuine Parts Co. Home Depot, Inc. J.C. Penney Company, Inc. Johnson Controls, Inc. Lowe’s Cos, Inc. McDonald’s Corp. Staples, Inc. Target Corp. Time Warner Cable, Inc. Time Warner, Inc. TJX Companies, Inc. (The) TRW Automotive Holdings Corp. * Walt Disney Co. (The) CONSUMER STAPLES (7.7%) Avon Products, Inc. Bunge Ltd. Campbell Soup Co. Coca-Cola Co. (The) Coca-Cola Femsa, S.A.B. de C.V. ADR ConAgra Foods, Inc. Corn Products International, Inc. CVS Caremark Corp. Diageo PLC ADR Dr. Pepper Snapple Group, Inc. General Mills, Inc. H.J. Heinz Co. Hormel Foods Corp. Kraft Foods, Inc. Class A Kroger Co. (The) Molson Coors Brewing Co. Class B PepsiCo, Inc. Procter & Gamble Co. (The) Sara Lee Corp. Sysco Corp. Unilever PLC ADR Wal-Mart Stores, Inc. Walgreen Co. ENERGY (7.1%) Alliance Resource Partners, L.P. Atwood Oceanics, Inc. * Boardwalk Pipeline Partners L.P. Bristow Group, Inc. Canadian Natural Resources Ltd. Chevron Corp. ConocoPhillips Devon Energy Corp. Diamond Offshore Drilling, Inc. El Paso Corp. Ensco International PLC ADR Enterprise Products Partners L.P. Shares Value Exxon Mobil Corp. $ Hess Corp. Marathon Oil Corp. Marathon Petroleum Corp. National-Oilwell Varco, Inc. Newfield Exploration Co. * Plains All American Pipeline, L.P. Royal Dutch Shell PLC ADR Schlumberger Ltd. StatoilHydro ASA ADR Suncor Energy, Inc. Swift Energy Co. * Tidewater, Inc. Total S.A. ADR Transocean Ltd. Valero Energy Corp. FINANCIALS (6.9%) ACE Ltd. Ameriprise Financial, Inc. Bank of Montreal BlackRock, Inc. Charles Schwab Corp. (The) Discover Financial Services HCC Insurance Holdings, Inc. Health Care REIT, Inc. JPMorgan Chase & Co. M&T Bank Corp. Northern Trust Corp. PartnerRe Ltd. People’s United Financial, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. State Street Corp. U.S. Bancorp Wells Fargo & Co. HEALTH CARE (8.5%) Aetna, Inc. Amgen, Inc. Baxter International, Inc. Becton, Dickinson & Co. Bio-Rad Laboratories, Inc. Class A * Biogen Idec, Inc. * Bristol-Myers Squibb Co. Coventry Health Care, Inc. * Covidien PLC Gilead Sciences, Inc. * GlaxoSmithKline PLC ADR Humana, Inc. Johnson & Johnson Kinetic Concepts, Inc. * Laboratory Corporation of America Holdings * Medtronic, Inc. Merck & Co., Inc. Novartis AG ADR PerkinElmer, Inc. Pfizer, Inc. 1 Value Line Income and Growth Fund, Inc. September 30, 2011 Shares Value Sanofi-Aventis ADR $ Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * UnitedHealth Group, Inc. Varian Medical Systems, Inc. * Watson Pharmaceuticals, Inc. * WellCare Health Plans, Inc. * WellPoint, Inc. Zimmer Holdings, Inc. * INDUSTRIALS (6.7%) AGCO Corp. * Canadian National Railway Co. Canadian Pacific Railway Ltd. Chicago Bridge & Iron Co. N.V. Cintas Corp. CSX Corp. Embraer SA ADR Emerson Electric Co. FedEx Corp. Foster Wheeler AG * General Dynamics Corp. Honeywell International, Inc. Huntington Ingalls Industries, Inc. * Illinois Tool Works, Inc. ITT Corp. Lockheed Martin Corp. Norfolk Southern Corp. Northrop Grumman Corp. Pall Corp. Pentair, Inc. Raytheon Co. Republic Services, Inc. Rockwell Collins, Inc. Southwest Airlines Co. Tyco International Ltd. Union Pacific Corp. United Continental Holdings, Inc. * United Technologies Corp. Waste Management, Inc. INFORMATION TECHNOLOGY (9.1%) Accenture Ltd. Class A * Accenture PLC Class A Adobe Systems, Inc. * Amdocs Ltd. * Arrow Electronics, Inc. * Automatic Data Processing, Inc. Avago Technologies Ltd. Avnet, Inc. * BMC Software, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp.
